11 So. 3d 1004 (2009)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,
v.
Joyce MASHBURN, Appellee.
No. 1D08-1838.
District Court of Appeal of Florida, First District.
June 30, 2009.
Charles F. Beall, Jr., of Moore, Hill & Westmoreland, P.A., Pensacola, for Appellant.
Woodburn S. Wesley, Jr., of Wesley, McGrail & Wesley, Ft. Walton Beach, for Appellee.
BROWNING, J.
This attorney's fee appeal is the companion case to the merits case, 1D08-0190. The parties agree that if this court reverses the merits case, this case must be reversed as a matter of law. Accordingly, we REVERSE in light of our decision in 1D08-0190.
HAWKES, C.J., and VAN NORTWICK, J., concur.